Citation Nr: 0603262	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
heart disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psychiatric disability, to include Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in December 2003, and a 
substantive appeal was received in February 2004.  The 
veteran testified at a Board videoconference in December 
2005. 


FINDINGS OF FACT

1.  The RO issued a rating decision on July 1981 denying 
service connection for systolic murmur and for heart disease; 
the veteran filed a timely notice of disagreement, but did 
not file a timely substantive appeal in response to a 
September 1981 statement of the case.  

2.  Certain evidence received since the July 1981 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
heart disability.

3.  The RO issued a rating decision in July 1984 denying 
service connection for PTSD; the veteran did not file a 
timely notice of disagreement.

4.  Certain evidence received since the July 1984  rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision which denied entitlement to 
service connection for a heart disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.202, 20.302, 
20.303 (2005).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  The July 1984 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2005).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Criteria 

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claims of entitlement 
to service connection for a heart condition and for PTSD in 
March 2003, the revised version of 3.156 is applicable in 
this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Heart Disability

Factual Background

On the veteran's entrance examination which was conducted in 
March 1968, no pertinent abnormalities were noted.  Blood 
pressure was 134/80.

March and February 1970 X-ray examinations of the chest were 
interpreted as revealing normal heart and lungs.  

The report of the service exit examination in January 1971 
reveals that a grade II/VI systolic heart murmur was noted at 
the apex and an aortic murmur (physiologic murmur).  Blood 
pressure was recorded as 120/76.  

In July 1981, the veteran submitted a claim of entitlement to 
service connection for heart disability which indicated began 
in 1970.  

In a July 1981 rating decision, the RO denied service 
connection for systolic heart murmur and for heart disease as 
it was found that the service medical records did not 
evidence cardiovascular disease and a systolic murmur was not 
a ratable entity.  The veteran was informed of this decisions 
in August 1981.  A notice of disagreement was submitted in 
August 1981.  A statement of the case was issued in September 
1981.  The veteran submitted a statement in November 1981 
indicating that he desired an additional 30 day extension to 
file his appeal.  No further communication was received from 
the veteran within the applicable time period and the July 
1981 rating decision became final.  

The evidence received subsequent to the July 1981 rating 
decision which denied service connection for systolic heart 
murmur and for heart disease is set out below.

A private clinical record dated sometime in 1983 includes a 
diagnosis of hypertension.  

An April 1984 VA clinical record includes the notation that 
the veteran was worried about his heart murmur but was 
informed by the physician that it was only a functional 
murmur.  He reported his blood pressure went up every time he 
was nervous.  

A May 2000 echocardiogram revealed normal left ventricular 
size and function with mild concentric left ventricular 
hypertrophy.  The right atrium and right ventricle were 
normal in size.  Mild tricuspid regurgitation was noted.  A 
May 2000 chest X-ray was interpreted as revealing no acute 
cardiopulmonary abnormality.  

A separate VA clinical record dated in May 2000 indicates the 
veteran complained of palpitations which began over the 
preceding days.  It was noted that past medical history was 
not significant.  The diagnosis was atrial fibrillation with 
a fact ventricular rate.  

Another VA clinical record dated in May 2000 indicates the 
veteran reported that, during active duty, he had a two week 
history of febrile illness with transient rash, joint pains 
and swelling, palpitations and fever.  He indicated he was 
informed that after this episode that he had a heart murmur.  
The veteran reported that this was rheumatic fever.  Physical 
examination revealed that his heart had an irregular rate and 
rhythm.  The impressions were history of rheumatic fever and 
atrial fibrillation with increased ventricular response of 
new onset.  

A May 2000 echocardiogram was interpreted as being abnormal.  

A June 2000 record includes the notation that there was no 
evidence of exercise induced ischemia based on echocardiogram 
criteria.  

A June 2002 VA X-ray examination of the chest was interpreted 
as revealing a normal heart.  The impression was no active 
disease in the chest.  

In November 2002, a private physician reported that he was 
treating the veteran for hypertension, paroxysmal atrial 
fibrillation, dyslipidemia and palpitations.  

In March 2003, the veteran reported that he wished to reopen 
his claim of entitlement to service connection for a heart 
condition.  

In June 2003, the veteran submitted a statement wherein he 
opined that he got rheumatic fever in Korea or as a result of 
having his wisdom removed at Fort Bliss.  

A September 2003 VA clinical record includes an assessment of 
congestive heart failure and hypertension.  

In October 2003, a private physician reported that he had 
been treating the veteran for supraventricular tachycardia.  
It was noted that there was a history of hypertension.  The 
physician also noted that the veteran had PTSD which was 
associated with episodes of supraventricular tachycardia.  
The physician was unable to find any evidence of rheumatic 
heart disease after reviewing an echocardiograph.  

A private clinical record dated in January 2004 indicates 
that the veteran had a history of supraventricular 
tachycardia and the presence of panic attacks that initially 
began while he was in the service in Korea.  The physician 
treated the veteran for supraventricular tachycardia which 
were clearly related to episodes of severe anxiety.  It was 
also noted that the veteran had a history of apparent 
rheumatic heart disease although electrocardiograms only 
demonstrated the presence of tricuspid regurgitation.  The 
impressions were supraventricular tachycardia and remote 
history of rheumatic fever with tricuspid regurgitation.  The 
physician opined that the veteran was disabled due to his 
episode of supraventricular tachycardia and to anxiety which 
might be related to his exposure during the Korean conflict.  

A June 2004 clinical record included an assessment of 
hypertension assessment and arrhythmia.  

Testing conducted in July 2005 was interpreted as revealing 
premature ventricular contractions, premature atrial 
contractions and sinus tachycardia.  

The veteran testified before the undersigned in December 2005 
that he was first treated for hypertension in 1980 or 1981.  
He had been treated by private physicians and the records had 
been submitted.  He testified that he had heart palpitations 
in Korea.  

The veteran also submitted treatise evidence on rheumatic 
fever.  

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart condition.  The VA clinical records 
demonstrate the current existence of cardiac disability.  The 
private clinical records dated in October 2003 and January 
2004 indicate that the veteran currently has supraventricular 
tachycardia.  Furthermore, the January 2004 clinical record 
notes the presence of panic attacks during the veteran's 
active duty service and links the supraventricular 
tachycardia to the veteran's episodes of severe anxiety.  
Finally, the January 2004 clinical record includes the 
opinion that the supraventricular tachycardia and anxiety 
might be related to his exposure during the Korean conflict.  
The Board finds this evidence indicates the current existence 
of a cardiac disability and also suggests a link to the 
veteran's active duty service.  The Board notes the service 
medical records document that the veteran reported he was 
nervous on occasion.  

The Board finds this evidence, which was not previously of 
record at the time of the prior final denial, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final and 
raises a reasonable possibility of substantiating the claim.  

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  


III.  Psychiatric Disability, to include PTSD

Factual Background

On a Report of Medical History completed by the veteran in 
March 1968, the veteran indicated that he had or had had 
nervous trouble of any sort.  

In October 1970, the veteran complained of being nervous with 
a hot and cold sensation.  

No pertinent abnormalities were noted on the report of the 
service exit examination which was conducted in January 1971.  

A February 1971 Medical Clearance Certificate indicates that 
the veteran was found to be free of any mental illness, 
character, behavior and intelligence disorder.  

Private clinical records dated in December 1972 reveals the 
veteran was taken in for treatment after going hysterical 
when a girlfriend informed him she was leaving him.  He hit 
himself on a wall.  The veteran opined that his problem 
stemmed from getting involved with married women.  He 
reported that his nervousness commenced when he got out of 
the service.  He indicated that he did not inform the Army at 
the time of his discharge that he was nervous because he was 
afraid of being kept in.  Mental status evaluation revealed 
that the veteran related passively and blandly.  He did not 
seem depressed and stream of thought was coherent.  He did 
not have suicidal or homicidal ideation.  

A private clinical record dated sometime in 1983 includes the 
diagnosis of acute anxiety reaction due to wife's illness.  

A November 1983 lay statement indicates that the author knew 
the veteran prior to his active duty service and noted a 
change in the veteran after his discharge.  After his 
discharge, it was noted that the veteran was jumpy and 
nervous.  He also had a drinking problem.  

A November 1983 lay statement from the veteran's mom 
indicates that the veteran changed after his active duty 
service.  When he was discharged, he was very nervous, 
depressed and irritable.  

In December 1983, the veteran submitted a claim of 
entitlement to service connection for PTSD.  He reported that 
he was stationed near the DMZ in Korea and, although he did 
not have any contact with the North Koreans, he was under 
constant stress because of alerts and propaganda broadcasts.  
He reported that he was normal until he got to Korea and then 
started feeling nervous, irritable and started drinking.  

A VA clinical record dated in March 1984 includes the 
diagnostic impression of alcoholism by history and inadequate 
personality disorder.  A separate record dated the same month 
indicates that the veteran reported he was very nervous and 
scared while in Korea.  In April 1984, he reported that he 
was very nervous while in Korea.  He reported he did not 
inform the military of his nervousness at the time of 
discharge because he was afraid he would be kept in the 
service.  

In April 1984, the veteran was seen at a VA facility with 
complaints of feeling anxious and worried most of the time.  
He reported that he started drinking while stationed in Korea 
as he was constantly worried about enemy attacks.  He 
underwent many drills and constantly worried if they were 
drills or real attacks.  He reported he felt as if he was 
involved in combat during the drills and alerts.  He reported 
he was seen one time during active duty for nervousness but 
was only given aspirin and told to return in the morning.  

Service personnel records reveal the veteran was a cook who 
served in Korea.  

In July 1984, the RO denied service connection for PTSD.  It 
was found that the service medical records were negative for 
evidence of chronic neurosis or psychosis.  It was also found 
that the evidence of record did not show a recognizable 
stressor.  The veteran was informed of the decision the same 
month.  

The evidence added to the record subsequent to the July 1984 
rating decision which denied service connection for PTSD is 
set out below.  

In March 2003, the veteran reported that he wished to reopen 
his claim of entitlement to service connection for PTSD.  

Numerous VA outpatient treatment records dated in the 2000's 
evidence complaints of and treatment for mental health 
problems primarily generalized anxiety disorder, depressive 
disorder not otherwise specified and depression.  

In November 2002, it was noted that the veteran served on the 
DMZ for one year.  His current complaint was insomnia along 
with vague complaints of anxiety and depression.  A separate 
record dated the same month includes the notation that the 
examiner was unable to find any medical records which 
indicate a past diagnosis of PTSD.  The veteran reported that 
this was diagnosed many years prior.  

A January 2003 clinical record includes the notation that the 
veteran did not mention any PTSD or associated symptoms.  

In October 2003, a private physician reported that he had 
been treating the veteran for PTSD.  

A private clinical record dated in January 2004 indicates 
that the veteran had a history of supraventricular 
tachycardia and the presence of panic attacks that initially 
began while he was in the service in Korea.  The physician 
treated the veteran for supraventricular tachycardia which 
were clearly related to episodes of severe anxiety.  It was 
also noted that the veteran had a history of apparent 
rheumatic heart disease although electrocardiograms only 
demonstrated the presence of tricuspid regurgitation.  The 
impressions were supraventricular tachycardia, remote history 
of rheumatic fever with tricuspid regurgitation.  The 
physician opined that the veteran was disabled due to his 
episode of supraventricular tachycardia and to anxiety which 
might be related to his exposure during the Korean conflict.  

The veteran testified before the undersigned in December 2005 
that he was stationed near the DMZ in Korea and was 
authorized to receive hostile fire pay.  He reported that he 
was stressed by the alerts that were called while he was 
there.  He was subjected to North Korean propaganda 
broadcasts.  He reported that he was afraid for his life and 
continued to experience these feelings during service.  He 
testified that he sought treatment in October for panic 
attacks.  He reported that he tried to commit suicide in 1972 
and was prescribed valium.  He indicated that he was treated 
for two years at that time.  He still experienced panic 
attacks, anxiety, nervous and stressed.  

Analysis

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.  Private medical records dated in 
October 2003 and January 2004 include diagnoses of PTSD.  
Furthermore, the January 2004 record included the notation 
that the PTSD might be linked to the veteran's military 
service.  The Board finds this evidence, which was not 
previously of record at the time of the prior final denial, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final decision and raises a reasonable possibility 
of substantiating the claim.  

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the reopening of 
the claims of entitlement to service connection for PTSD and 
for a cardiac condition, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the reopening of the claims and 
remand directed by this decision.  Deficiencies in VCAA 
notification (if any), can be addressed by the RO while the 
issues on appeal are back before it as a result of this 
remand.  


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
heart disability and for PTSD.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.




REMAND

The Board finds that there is now competent evidence of 
record of a diagnosis of PTSD.  The Board notes no attempt 
has been made to verify the veteran's claimed in-service 
stressors which are the underlying basis for the claim.  The 
Board finds an attempt must be made to do so prior to 
scheduling him for a VA examination.  

The veteran has not been afforded a VA examination for either 
of the disabilities on the appeal.  The Board finds that the 
veteran should be afforded VA examinations to determine the 
nature extent and etiology of any mental disorder and heart 
condition found on examination.  

Accordingly, the issues on appeal are hereby REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask that he provide as much descriptive 
information as possible regarding his 
alleged in-service stressors.  
Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO.

2.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

3.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature, extent and etiology of any 
heart condition and psychiatric disorder 
found on examination.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  Any medically 
indicated special tests and studies 
should be accomplished, and all pertinent 
disorders found on examination should be 
clearly reported. 

     a)  The cardiac examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
heart disability is related to the 
veteran's service.  

     b)  With regard to the psychiatric 
examination, if a claimed stressor has 
been verified, the examiner should be 
furnished the details of that stressor.  
If PTSD is diagnosed, the examiner should 
clearly report whether or not the PTSD is 
related to the verified stressor.  As to 
any current psychiatric disability other 
than PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such psychiatric 
disorder is related to the veteran's 
service. 

4.  Thereafter the RO should review the 
claims file and determine if service 
connection is warranted for heart 
disability and for psychiatric 
disability, to include PTSD.  If any 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


